Smith, J.:
By section 252 of the Tax Law (Chap. 908, Laws of 1896) the return of the assessors “ must concisely set forth such other facts as may be pertinent and material to show the value of the property assessed on the roll and the grounds for the valuation made by the assessing officers.” Mot only, therefore, must the assessors return the facts “ pertinent and material to show the value of the property ; ” they are further to return “ the grounds for the valuation.” The wisdom of this statutory requirement is not for our consideration.
By the writ the assessors are required to return “ the manner of making the same (the assessment), the method pursued by you in making and fixing a valuation upon such special franchise of the petitioner in said city of Buffalo, with the basis adopted by you for such valuation thereof.” The vice in this -provision of the writ would seem to lie in its ambiguity. It is not clear what is meant by “ manner,” “ method ” and “ basis.” If it be construed to require more than is required by statute, it is unauthorized and calls for a return which would only incumber the record. If it be construed, however, to require no more, it is then unnecessary. It seems to have been held in the first department that the assessors could not be required to return the method by which they arrived at their conclusion. (People ex rel. Heiser v. Gilon, 51 N. Y. St. Repr. 825.)
In my judgment the form of the writ would serve to confuse rather than to enlighten the assessors in making return to the writ. The assessors are already directed by the statute. If the return do not accord with that direction it may be returned for correction. The matter complained of should be stricken from the writ.
All concurred, except Kellogg-, J., dissenting in an opinion.